DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/043851 (hereinafter, RODGERS) in view of MIYAZAKI (U.S. Publication No. 2014/0090764, hereinafter MIYAZAKI) in further view of WADA et al. (U.S. Publication No. 2002/0151636, hereinafter WADA).
Regarding claims 1, 3, 5, 6, 10, 11, 17, and 18, RODGERS teaches elastomeric composition comprising at least one elastomer and a hydrocarbon polymer additive (HPA), wherein the HPA has a glass transition temperature in the range of about 40 to about 70oC, and selected from at least one of dicyclopentadiene (DCPD)-based polymer, cyclopentadiene based polymer, and etc. (Abstract; [0009, 0034, and 0038]). The elastomer may be a butyl rubber or branched butyl rubber [0013-0015 and 0028]. The elastomeric compositions can include various additives including fillers [0045 and 0046]. Examples of fillers include clay, mica, carbon black, and etc. [0047]. The compositions are useful in air barriers such as bladders, tire innertubes, tire inner liners, air sleeves, and etc. [0027]. 
However, RODGERS does not teach a reinforcing filler containing a reinforcing filler A and a reinforcing filler B wherein the reinforcing filler A is carbon black having a nitrogen adsorption specific surface area of less than 50m2/g, and the reinforcing filler C is carbon black having a nitrogen adsorption specific surface are of 100m2/g or more or silica having a nitrogen adsorption specific surface are of 100 m2/g. 
In the same field of endeavor of rubber composition, MIYAZAKI teaches the rubber composition has a combination of carbon black having a nitrogen adsorption specific surface area of 25 to 120 m2/g and a silica having a nitrogen adsorption specific surface are of 70 to 250 m2/g [0014 and 0069]. The blend of carbon black and silica provides good handling stability, tensile strength at break, and elongation at break [0070]. Furthermore, the carbon black may be in combination of the two types of carbon black (1) and carbon black (2) that differ in N2SA. The combination significantly improves the handling stability, tensile strength at break, and elongation at break, and can effectively suppress the occurrence of broken spews. In this case, carbon black (1) preferably has a N2SA of 25 to 50 m2/g and the carbon black (2) preferably has a N2SA of 100 to 120 m2/g [0071 and 0096-0099]. The rubber composition can be used to produce pneumatic tires [0085].
 Given RODGERS allows for the incorporation of fillers including carbon black and silica in the elastomeric composition [0047], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the combination of carbon black and silica of MIYAZAKI with the elastomeric composition of RODGERS for the benefit of obtaining good handling stability, tensile strength at break, and elongation at break as taught by MIYAZAKI [0070]. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
However, the combined disclosures of RODGERS and MIYAZAKI do not teach a layered or platy mineral having an aspect ratio of 3 to 30. 
In the same field of endeavor of rubber composition used for producing an inner liner of a pneumatic tire, WADA teaches the rubber composition is obtained by compounding a rubber component and a layered or plate-like mineral. The layered or plate-like mineral has an aspect ratio of 3 or more and less than 30 (Abstract; [0017]). Examples include kaolin, clay, mica, feldspar, kaolinic clay, and etc. [0021]. The layered or plate-like mineral having an aspect ratio of 3 or more and less than 30 improves the air permeation resistance and the workability can be prevented from being deteriorating [0021]. The rubber composition (inner liner) is excellent in air permeation resistance and there is an  improvement in the workability before vulcanization [0007]. 
Given RODGERS allows for the incorporation of fillers including mica and clay in the elastomeric composition [0047], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the layered or plate-like mineral (e.g. kaolin, clay, mica, feldspar, kaolinic clay, and etc.) of WADA with the combined disclosures of RODGERS and MIYAZAKI for the benefit of improving air permeation resistance and the workability can be prevented from being deteriorating as taught by WADA [0007 and 0021]. 
Regarding claims 2, 7-9, and 14-16, the combined disclosures of RODGERS, MIYAZAKI, and WADA substantially teaches the present invention, see paragraphs 6-12 above. More specifically, RODGERS teaches the elastomeric composition comprises elastomer may be a butyl rubber or branched butyl rubber [0013-0015 and 0028]. RODGERS is silent to any modification of the butyl rubber, therefore, the butyl rubber is 100% by mass unmodified. 
Regarding claims 4, 12, and 19, the combined disclosures of RODGERS, MIYAZAKI, and WADA substantially teaches the present invention, see paragraphs 6-12 above. However, the combined disclosures do not explicitly teach wherein as a vulcanized rubber characteristic, an elongation at break at -40oC is 330% or more. 
Given the combined disclosures substantially teaches the present invention, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to reasonably assume the elastomeric/rubber compositions with the claimed components would intrinsically possess vulcanized rubber characteristics such as elongation at break at -40oC is 330% or more. The courts have held that “a compound and all its properties are mutually inseparable”,  In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Regarding claims 13 and 20, the combined disclosures of RODGERS, MIYAZAKI, and WADA substantially teaches the present invention, see paragraphs 6-12 above. However, the combined disclosures do not explicitly teach wherein as a vulcanized rubber characteristic, an elongation at break at -40oC is 330% or more. 
Given the combined disclosures teaches the present invention, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to reasonably assume the elastomeric/rubber compositions containing the claimed components would intrinsically possess a rubber composition comprising vulcanized rubber characteristics such as elongation at break at -40oC is 330% or more. The courts have held that “a compound and all its properties are mutually inseparable”,  In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
With regard to claim 20, RODGERS teaches the elastomeric compositions are useful in tire inner liners [0027].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763